DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 05/03/2022. Claims 1-9, 15-17, 24-25, 28, 30-31, and 33-37 are considered in this office action. Claims 34 and 36-37 have been amended. Claims 10-14, 18-23, 26-27, 29, and 32 have been cancelled. Claims 1-9, 15-17, 24-25, 28, 30-31, and 33-37 are pending examination. The 35 U.S.C. 112(b) rejections of claims 34 and 36-37 are withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited reference Minster does not teach or suggest a vehicle that is configured to operate in three different autonomous driving modes
Cited reference Minster does not disclose the features of the first and second autonomous modes, and thus does not teach transitioning from or to the second autonomous driving mode automatically
It is not pointed out where cited reference Minster teaches modifying the current vehicle controls and operations to a different set of controls and operations
Cited reference Minster does not disclose the transition between two different driving modes happening automatically
	
Applicant's arguments A.-D. have been fully considered but they are not persuasive.
In response to Applicant arguments A. and B. against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s argument A. that cited reference Minster does not teach or suggest a vehicle that is configured to operate in three different autonomous driving modes, Examiner notes that the combination of cited references Poeppel and Minster is used to teach this feature. Specifically, cited reference Poeppel teaches a first autonomous driving mode including a semi-autonomous driving configuration (Poeppel, Par. [0019] liens 7-9), a second autonomous driving mode including a fully autonomous driving configuration (Poeppel, Par. [0019] lines 1-6), and a third driving mode during which service can be performed on the vehicle (Poeppel, Par. [0028] lines 8-10). Cited reference Minster teaches an autonomous driving mode during which maintenance is automatically performed (Minster, Par. [0015] lines 1-3). It would have been obvious to one of ordinary skill in the art to combine the teachings of cited references Poeppel and Minster to have the third driving mode taught by cited reference Poeppel be the autonomous driving mode during which maintenance is automatically performed taught by cited reference Minster in order to enable maintenance on an autonomous vehicle to be automatically performed (Minster, Par. [0015] lines 1-3). Therefore, Examiner maintains that the combination of cited references Poeppel and Minster teach the above stated feature of the claim.
Regarding Applicant’s argument B. that cited reference Minster does not disclose the features of the first and second autonomous modes, and thus does not teach transitioning from or to the second autonomous driving mode automatically, Examiner notes that the combination of cited references Poeppel, James, and Minster is used to teach these features. Cited reference Poeppel teaches a first autonomous driving mode including a semi-autonomous driving configuration in which first commands are sent from a computing device to control vehicle actuators (Poeppel, Par. [0017] lines 5-9 and Par. [0019] lines 7-9); a second autonomous driving mode including a fully autonomous operating configuration in which the autonomous vehicle drives and navigates with no interaction from the user in which first commands are sent from the computing device to control the vehicle actuators (Poeppel, Par. [0017] lines 5-9 and Par. [0019] lines 1-6) where the vehicle input devices are disabled such that second commands input by user manipulation of the input device do not affect the operation of the vehicle being driven according to the first commands, thus prioritizing the first commands over the second commands (Poeppel, Par. [0026] lines 21-24 and Par. [0033] lines 10-13), and such that the user cannot interfere with the motion of the autonomous vehicle while it autonomously navigates, thus not permitting the second commands to transition the vehicle from the fully autonomous operating configuration to the first autonomous driving mode (Poeppel, Par. [0024] lines 1-12), and a third driving mode where the computing devices are configured to allow service to be performed on the vehicle (Poeppel, Par. [0028] lines 8-10). Cited reference James teaches a vehicle with a plurality of operational modes including a “monitored autonomous operation mode” where a computing system is used to navigate and/or maneuver the vehicle with at least some human driver supervision required where any second commands input from the human driver would be prioritized over the first input signals from the computing system (James, Par. [0014] lines 1-2 and 14-17). Cited reference Minster teaches an autonomous vehicle which includes an autonomous driving mode that enables maintenance to be automatically performed on the autonomous vehicle (Minster, Par. [0015] lines 1-3) and whose primary driving mode is a fully autonomous driving mode which safely and efficiently moves people or cargo from one point to another (Minster, Par. [0033] lines 1-3). When the need for maintenance for the autonomous vehicle is detected, a maintenance request is generated and transmitted to a maintaining entity capable of performing autonomous vehicle maintenance (Minster, Par. [0035] lines 1-6) and a maintenance coordinator modifies or generates routing instructions for the autonomous vehicle to the maintenance location, where the routing instructions include autonomous vehicle controls for controlling the operations and/or driving of the autonomous vehicle (which is known in the art as defining a “driving mode”) (Minster, Par. [0026] lines 1-3 and 18-22). Thus, when a need for maintenance for the autonomous vehicle is detected and a maintenance request is generated and transmitted to a maintaining entity, the routing instructions (i.e. the “driving mode”) of the autonomous vehicle is modified and new routing goals are generated that transition the autonomous vehicle from the previously maintained primary autonomous driving mode of transporting people or cargo to a different autonomous driving mode of receiving maintenance (Minster, Fig. 4 and 5, Par. [0035] lines 1-6 and Par. [0081] line 1 to Par. [0082] line 6). The maintenance is performed on the vehicle in the different autonomous driving mode until all maintenance requested or desired is completed (Minster, Par. [0083] lines 1-4 and Par. [0086] lines 1-4), and once the maintenance is finished, the vehicle automatically returns to the previous routing instructions for its primary autonomous driving mode of transporting people and cargo (Minster, Fig. 4 and 5). It would have been obvious to one of ordinary skill in the art to combine the teachings of cited references Poeppel, James, and Minster to have the first autonomous mode of the autonomous vehicle taught by cited reference Poeppel be the “monitored autonomous operation mode” that prioritizes the driver input second commands over the computing device first commands taught by cited reference James, have the third driving mode where maintenance is allowed to be performed taught by cited reference Poeppel be the autonomous driving mode that allows maintenance to be performed on the vehicle automatically taught by cited reference Minster, and have the autonomous vehicle configured to operate in the first, second, and third driving modes taught by the combination of cited references Poeppel, James, and Minster automatically transition from the second autonomous driving mode taught by cited reference Poeppel to the third autonomous driving mode taught by the combination of cited references Poeppel and Minster when a need for servicing the vehicle is determined as taught by cited reference Minster and automatically transition from the third autonomous driving mode to the second driving mode once the service has been completed on the vehicle as taught by cited reference Minster. The motivation for combining the teachings of cited reference Poeppel with the teachings of cited reference James would be to include an operating mode of the vehicle that allows the driver to take a greater degree of involvement in the vehicle control when a transition event indicative of a problem has occurred (James, Par. [0052] lines 1-7), and the motivation to combine the teachings of the combination of cited references Poeppel and James with the teachings of cited reference Minster would be to enable maintenance on an autonomous vehicle to be automatically performed (Minster, Par. [0015] lines 1-3) and the automatically enable the vehicle to be in a driving mode that allows service to be performed. Therefore, Examiner maintains that the combination of cited references Poeppel, James, and Minster teach the above stated features of the claim.
Regarding Applicant’s argument C. that it is not pointed out where cited reference Minster teaches modifying the current vehicle controls and operations to a different set of controls and operations, Examiner respectfully disagrees. On Pg. 20-21 of the previous Office Action mailed on 02/17/2022, Examiner stated cited reference Minster at Par. [0035] lines 1-6 teaches when the need for maintenance for the autonomous vehicle is detected, a maintenance request is generated and transmitted to a maintaining entity capable of performing autonomous vehicle maintenance and at Par. [0026] lines 1-3 and 18-22 teaches a maintenance coordinator modifies or generates routing instructions for the autonomous vehicle to the maintenance location, where the routing instructions include autonomous vehicle controls for controlling the operations and/or driving of the autonomous vehicle (which is known in the art as defining a “driving mode”). Thus, as shown in Fig. 4 and 5 and taught in Par. [0035] lines 1-6 and Par. [0081] line 1 to Par. [0082] line 6, when a need for maintenance for the autonomous vehicle is detected and a maintenance request is generated and transmitted to a maintaining entity, the routing instructions (i.e. the “driving mode”) of the autonomous vehicle is modified and new routing goals are generated that transition the autonomous vehicle from the previously maintained primary autonomous driving mode of transporting people or cargo to a different autonomous driving mode of receiving maintenance, and, as shown in Fig. 4 and 5, when the maintenance on the vehicle has been completed, the vehicle automatically returns to the previous routing instructions for its primary autonomous driving mode of transporting people and cargo before a need for service was detected. Therefore, Examiner maintains that it has been pointed out where cited reference Minster teaches the above stated features of the claim.
Regarding Applicant’s argument D. that cited reference Minster does not disclose the transition between two different driving modes happening automatically, Examiner respectfully disagrees. The teachings of cited reference Minster are directed to systems and methods for automatic maintenance of an autonomous vehicle (Minster, Abstract lines 1-2), where the systems and methods comprise when the need for maintenance for the autonomous vehicle is detected, a maintenance request is automatically generated and transmitted to a maintaining entity capable of performing autonomous vehicle maintenance (Minster, Par. [0035] lines 1-6) and a maintenance coordinator modifies or generates routing instructions for the autonomous vehicle to the maintenance location, where the routing instructions include autonomous vehicle controls for controlling the operations and/or driving of the autonomous vehicle (which is known in the art as defining a “driving mode”) (Minster, Par. [0026] lines 1-3 and 18-22). Thus, when a need for maintenance for the autonomous vehicle is detected and a maintenance request is generated and transmitted to a maintaining entity, the routing instructions (i.e. the “driving mode”) of the autonomous vehicle is automatically modified and new routing goals are generated that transition the autonomous vehicle from the previously maintained primary autonomous driving mode of transporting people or cargo to a different autonomous driving mode of receiving maintenance (Minster, Fig. 4 and 5, Par. [0035] lines 1-6 and Par. [0081] line 1 to Par. [0082] line 6). Once the maintenance is finished, the vehicle automatically returns to the previous routing instructions for its primary autonomous driving mode of transporting people and cargo (Minster, Fig. 4 and 5). Therefore, Examiner maintains that cited reference Minster teaches the above stated features of the claims.

Claim Objections
Claim 37 is objected to because of the following informalities:
Claim 37 line 4 “first autonomous driving mode” should read “first one of the plurality of autonomous driving modes”
Claim 37 line 5 “second autonomous driving mode” should read “second one of the plurality of autonomous driving modes”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 15-16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1) and further in view of Minster et al. (US 2017/0278312 A1).
Regarding claim 1, Poeppel teaches “A system comprising: a vehicle including one or more actuators (Par. [0017] lines 5-9 teaches an autonomous vehicle including various vehicle systems (which can include a propulsion system, a brake system, and a steering system) and an onboard vehicle computing system for operating the vehicle (i.e. accelerating, decelerating, and steering, which necessarily require actuators)) and one or more user input devices (Par. [0018] lines 1-10 teaches vehicle input devices that adjust (control) the operation of the vehicle based on user input (send second commands) including a steering mechanism, a braking mechanism, and an acceleration mechanism); and one or more control computing devices (Par. [0004] lines 4-5 teaches a computing system comprising one or more computing devices) configured to send first commands to the one or more actuators of the vehicle in order to control deceleration, acceleration, and steering of the vehicle (Par. [0017] lines 5-9 teaches an autonomous vehicle including various vehicle systems (which can include a propulsion system, a brake system, and a steering system) and an onboard vehicle computing system for operating (sending first commands) the vehicle (i.e. accelerating, decelerating, and steering), wherein the one or more user input devices are configured to be operable by a driver to send second commands to control the one or more actuators in order to control the deceleration, acceleration, and steering of the vehicle (Par. [0018] lines 1-10 teaches vehicle input devices that adjust (control) the operation of the vehicle based on user input (send second commands) including a steering mechanism, a braking mechanism, and an acceleration mechanism), and wherein the vehicle is configured to operate in: a manual driving mode in which the one or more user input devices are operable by the driver to send the second commands to control the one or more actuators, wherein the second commands are prioritized over the first commands (Par. [0033] lines 16-19 teaches a vehicle manual operating mode (first driving mode) in which the vehicle is fully controllable by a driver; Par. [0018] lines 1-10 teaches vehicle input devices that adjust (control) the operation of the vehicle based on user input (send second commands) including a steering mechanism, a braking mechanism, and an acceleration mechanism; and Par. [0019] lines 10-14 teaches a manual control mode in which the vehicle is fully controllable by a driver and can be prohibited from performing autonomous driving (i.e. second commands are prioritized over first commands)); a first autonomous driving mode including a semi-autonomous driving configuration in which the one or more control computing devices are configured to send the first commands to control the one or more actuators (Par. [0019] lines 7-9 teaches a semi-autonomous operating mode in which the autonomous vehicle can operate with some interaction from a user (i.e. operates using both first commands from control computing devices and second commands from user input devices to control the vehicle actuators)); a second autonomous driving mode including a fully driverless configuration, in which the one or more control computing devices are configured to send the first commands to control the one or more actuators (Par. [0019] lines 1-6 teaches an autonomous vehicle configured to operate in a fully autonomous (e.g., self-driving) operating mode (second driving mode) in which the autonomous vehicle can drive and navigate with no inter-action from a user, and Par. [0017] lines 5-9 teaches an autonomous vehicle including various vehicle systems (which can include a propulsion system, a brake system, and a steering system) and an onboard vehicle computing system for operating (sending first commands) the vehicle (i.e. accelerating, decelerating, and steering)) and wherein the first commands are prioritized over the second commands such that the second commands are not permitted to transition the vehicle from the fully driverless configuration to the first autonomous driving mode (Par. [0033] lines 10-13 teaches a fully autonomous operating mode in which the vehicle operates with no input from a user present in the vehicle (does not prioritize user inputs); Par. [0026] lines 21-24 teaches when in the fully autonomous operating mode, the vehicle input devices can be disabled such that a user can manipulate the input device but with no effect on the operation of the vehicle (first commands are prioritized over second commands); and Par. [0024] lines 1-12 teaches when in the fully autonomous (e.g. self-driving) operating mode, the vehicle input devices can be disabled such that the user cannot interfere with the motion of the autonomous vehicle while it autonomously navigates (i.e. second commands are not permitted to transition the vehicle from the self-driving configuration to a different (semi-autonomous) configuration)); and a third driving mode, wherein the one or more control computing devices are configured to:” allow service to be performed on the vehicle (Par. [0028] lines 8-10 teaches the autonomous vehicle can enter into and/or be caused to enter into the manual mode such that a technician at the service depot can control the autonomous vehicle), however Poeppel does not explicitly teach in the first autonomous driving mode “the second commands are prioritized over the first commands”, the third driving mode is “autonomous”, and wherein the control computing devices “determine when there is a need for servicing the vehicle, generate one or more service work orders for the vehicle when the need for servicing the vehicle is determined, automatically transition from maintaining the vehicle in the second autonomous driving mode to maintaining the vehicle in the third autonomous driving mode, wherein the vehicle is serviced in order to complete the one or more service work orders while the vehicle is maintained in the third autonomous driving mode, and in response to all of the one or more service work orders having been completed, automatically transition from maintaining the vehicle in the third autonomous driving mode to maintaining the vehicle in the second autonomous driving mode”.
	From the same field of endeavor, James teaches in the first autonomous driving mode “the second commands are prioritized over the first commands (Par. [0014] lines 1-2 and 14-17 teaches a vehicle with a plurality of operational modes including a “monitored autonomous operational mode” where one or more computing systems are used to navigate and/or maneuver the vehicle with a least some human driver supervision required (which implies that any input from the human driver would be prioritized over the signals from the computing system, i.e. fully autonomous mode where user inputs (second commands) are prioritized over controller (first) commands))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Poeppel to incorporate the teachings of James to have the vehicle controller taught by Poeppel be able to control the vehicle in a fully-automatic driving mode that prioritizes user inputs over the controller commands as taught by James.
	The motivation for doing so would be to include an operating mode of the vehicle that allows the driver to take a greater degree of involvement in the vehicle control when a transition event indicative of a problem has occurred (James, Par. [0052] lines 1-7).
	However, the combination of Poeppel and James does not explicitly teach in the third driving mode is “autonomous” and wherein the control computing devices “determine when there is a need for servicing the vehicle, generate one or more service work orders for the vehicle when the need for servicing the vehicle is determined, automatically transition from maintaining the vehicle in the second autonomous driving mode to maintaining the vehicle in the third autonomous driving mode, wherein the vehicle is serviced in order to complete the one or more service work orders while the vehicle is maintained in the third autonomous driving mode, and in response to all of the one or more service work orders having been completed, automatically transition from maintaining the vehicle in the third autonomous driving mode to maintaining the vehicle in the second autonomous driving mode”.
	From the same field of endeavor, Minster teaches the third driving mode is “autonomous (Par. [0015] lines 1-3 teaches the system enables maintenance on an autonomous vehicle to be automatically performed (i.e. maintenance is performed on the vehicle while the vehicle is in an autonomous driving mode))” and wherein the control computing devices “determine when there is a need for servicing the vehicle, generate one or more service work orders for the vehicle when the need for servicing the vehicle is determined (Par. [0035] lines 1-6 teaches detecting the need for maintenance for an autonomous vehicle, resulting in generation and transmission of a maintenance request (work order) to a maintaining entity capable of assisting in and/or performing autonomous vehicle maintenance), automatically transition from maintaining the vehicle in the second autonomous driving mode to maintaining the vehicle in the third autonomous driving mode, wherein the vehicle is serviced in order to complete the one or more service work orders while the vehicle is maintained in the third autonomous driving mode, and in response to all of the one or more service work orders having been completed, automatically transition from maintaining the vehicle in the third autonomous driving mode to maintaining the vehicle in the second autonomous driving mode (Par. [0033] lines 1-3 teaches a primary function of the autonomous vehicle is to safely and efficiently move people or cargo from one point to another (i.e. maintain the vehicle in a second autonomous driving mode); Par. [0026] lines 18-22 teaches routing instructions for the autonomous vehicle include autonomous vehicle controls for controlling the operations and/or driving of the autonomous vehicle (currently understood in the art as corresponding to a “driving mode”), by generating routing goals based on the maintenance needs to a maintenance location (i.e. modifies the current vehicle controls and operations (second driving mode) to a different set of controls and operations (third driving mode)); Fig. 4 and 5, Par. [0035] lines 1-6 and Par. [0081] line 1 to Par. [0082] line 6 teaches when a need for maintenance for an autonomous vehicle is detected, a maintenance request (i.e. service work order) is generated and transmitted to a maintaining entity and the autonomous vehicle modifies its routing instructions (which would include modifying the vehicle operating and driving controls, i.e. the mode in which the vehicle operates, from one (second) driving mode to another (third) driving mode) and generates new routing goals based on the maintenance needs, Par. [0083] lines 1-4 and [0086] lines 1-4 teaches completing maintenance including all maintenance as requested or desired, and verifying that maintenance has been completed (i.e. maintains vehicle in service (third) mode until all maintenance is complete); and Fig. 4 and 5 show when the maintenance is finished, the autonomous vehicle returns to the previous routing instructions it followed before maintenance was performed once the maintenance is completed (i.e. the autonomous vehicle automatically changes from the operating and driving controls used when a maintenance need was determined (third mode) to the operating and driving controls used previously (second mode) once maintenance is completed))”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel and James to incorporate the teachings of Minster to have the third driving mode taught by the combination of Poeppel and James be autonomous as taught by Minster, and have the control computing devices in the third driving mode taught by the combination of Poeppel and James generate work orders for the vehicle when a need for servicing is determined, automatically transition the vehicle from the second driving mode to the third driving mode in which the vehicle is serviced to complete the work orders, and in response to all the work orders being completed, automatically transition the vehicle from the third mode back to the second mode as taught by Minster.
	The motivation for doing so would be to enable maintenance on an autonomous vehicle to be automatically performed (Minster, Par. [0015] lines 1-3) and to automatically enable the vehicle to be in a mode to receive service.
Regarding claim 15, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, and further teaches “wherein the one or more control computing devices are configured to operate the vehicle in a first configuration of the second autonomous driving mode where the vehicle provides transportation services to passengers (Poeppel, Par. [0016] lines 23-25 teaches an autonomous vehicle operating in a fully autonomous operating mode (second autonomous driving mode) to provide a rideshare (transportation) service to a user (passenger))”.
Regarding claim 16, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, and further teaches “wherein the one or more control computing devices are configured to operate the vehicle in a second configuration of the second autonomous driving mode where the vehicle provides transportation services using restrictions defined by a current status of the vehicle (Poeppel, Par. [0016] lines 23-28 teaches an autonomous vehicle operating in a fully autonomous operating mode (second autonomous driving mode) to provide a rideshare (transportation) service with various vehicle input devices being disabled (restrictions defined by the current status of the vehicle))”.
Regarding claim 24, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, and further teaches “wherein the manual driving mode is configured such that commands from the one or more control computing devices are invalidated and ignored by the one or more actuators (Poeppel, Par. [0033] lines 16-20 teaches a vehicle manual operating mode (first driving mode) in which the vehicle is fully controllable by a driver and can be prohibited from performing (ignoring computing control commands for) autonomous driving)”.

Claims 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1), in view of Minster et al. (US 2017/0278312 A1), and further in view of Lind et al. (US 2015/0283998 A1).
Regarding claim 2, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster does not explicitly teach “wherein the one or more control computing devices are configured such that the first autonomous driving mode includes different requirements for entering than the second autonomous driving mode”.
	From the same field of endeavor, Lind teaches “wherein the one or more control computing devices are configured such that the first autonomous driving mode includes different requirements for entering than the second autonomous driving mode (Par. [0034] lines 1-5 teaches a transition to (entering) the partly autonomous mode (first autonomous driving mode) or to the autonomous driving mode (second autonomous driving mode) is performed only if the speed of the vehicle is equal to or below a predefined speed (requirement), where the value of the predefined speed is selected based on the driving mode (different requirement for each mode))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Lind to configure the computing devices of the system taught by the combination of Poeppel, James, and Minster to have different requirements for activating the first autonomous driving mode versus the second autonomous driving mode as taught by Lind.
	The motivation for doing so would be to make clear to the driver in which driving mode the vehicle is driving (Lind, Par. [0020] lines 4-5).
Regarding claim 4, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster above does not explicitly teach “wherein the one or more control computing devices are configured such that the first autonomous driving mode includes different requirements for transitioning to the manual driving mode than the second autonomous driving mode”.
	From the same field of endeavor, Lind teaches “wherein the one or more control computing devices are configured such that the first autonomous driving mode includes different requirements for transitioning to the manual driving mode than the second autonomous driving mode (Par. [0074] lines 1-4 teaches transitioning from the partly autonomous driving (PAD) mode (first autonomous driving mode) to the manual driving (MD) mode by braking, steering, selecting deactivation and/or by disabling the PAD mode and Par. [0069] lines 1-4 teaches transitioning from the partly autonomous driving (PAD) mode (first autonomous driving mode) to the autonomous driving (AD) mode (second autonomous driving mode) by enabling the autonomous driving mode)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Lind to configure the computing devices of the system to transition the vehicle from the first autonomous driving mode to the manual driving mode and from the first autonomous driving mode to the second autonomous driving mode taught by the combination of Poeppel, James, and Minster based on different requirements as taught by Lind.
	The motivation for doing so would be to make clear to the driver when transitions are being made between the different driving modes (Lind, Par. [0020] lines 3-4).
Regarding claim 5, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster above does not explicitly teach “wherein the one or more control computing devices are configured to transition from the first autonomous driving mode to the manual driving mode when any of the one or more actuators is operating in the manual driving mode”.
	From the same field of endeavor, Lind teaches “wherein the one or more control computing devices are configured to transition from the first autonomous driving mode to the manual driving mode when any of the one or more actuators is operating in the manual driving mode (Par. [0074] lines 1-4 teaches transitioning from the partly autonomous driving (PAD) mode (first autonomous driving mode) to the manual driving (MD) mode by braking and/or steering (manually operate the vehicle actuators))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Lind to configure the computing devices of the system to transition from the first autonomous driving mode to the manual driving mode taught by the combination of Poeppel, James, and Minster when one of the vehicle input actuators is operated as taught by Lind.
	The motivation for doing so would be to offer the user of the vehicle a smooth way to transit between the different driving modes (Lind, Par. [0020] lines 1-3).
Regarding claim 6, the combination of Poeppel, James, Minster, and Lind teaches all the limitations of claim 5 above, and further teaches “wherein the one or more control computing devices are configured such that when any of the one or more actuators is operating in the manual driving mode, the first commands are ignored (Poeppel, Par. [0033] lines 16-20 teaches a vehicle manual operating mode in which the vehicle is fully controllable by a driver and can be prohibited from performing (ignoring computing control commands for) autonomous driving)”.
Regarding claim 7, the combination of Poeppel, James, Minster, and Lind teaches all the limitations of claim 5 above, and further teaches “wherein the one or more actuators include a deceleration actuator configured to cause the vehicle to decelerate, an acceleration actuator configured to cause the vehicle to accelerate, and a steering actuator configured to change an orientation of the vehicle (Poeppel, Par. [0018] lines 7-10 teaches vehicle input devices (actuators) that adjust the operation of the vehicle including a steering mechanism, a braking mechanism, and an acceleration mechanism)”.
Regarding claim 8, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster above does not explicitly teach “wherein the one or more control computing devices are configured to prevent direct transitions from the first autonomous driving mode to the second autonomous driving mode”.
	From the same field of endeavor, Lind teaches “wherein the one or more control computing devices are configured to prevent direct transitions from the first autonomous driving mode to the second autonomous driving mode (Par. [0045] lines 1-5 teaches if a driver tries to enable a driving mode (e.g. transition from the first autonomous driving mode to the second autonomous driving mode) when that driving mode is not able to be allowed, it is not possible to activate that driving mode (prevents direct transitioning to that driving mode))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Lind to configure the computing devices of the system to prevent a transition from one driving mode, such as the first autonomous driving mode taught by the combination of Poeppel, James, and Minster, to another driving mode, such as the second autonomous driving mode taught by the combination of Poeppel, James, and Minster, when the driving mode is not allowed as taught by Lind.
	The motivation for doing so would be to prevent activating a driving mode that would lead to an unsafe state (Lind, Par. [0046] lines 1-4).
Regarding claim 9, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster above does not explicitly teach “wherein the one or more control computing devices are configured to prevent direct transitions from the second autonomous driving mode to the first autonomous driving mode”.
	From the same field of endeavor, Lind teaches “wherein the one or more control computing devices are configured to prevent direct transitions from the second autonomous driving mode to the first autonomous driving mode (Par. [0045] lines 1-5 teaches if a driver tries to enable a driving mode (e.g. transition from the second autonomous driving mode to the first autonomous driving mode) when that driving mode is not able to be allowed, it is not possible to activate that driving mode (prevents direct transitioning to that driving mode))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Lind to configure the computing devices of the system to prevent a transition from one driving mode, such as the second autonomous driving mode taught by the combination of Poeppel, James, and Minster, to another driving mode, such as the first autonomous driving mode taught by the combination of Poeppel, James, and Minster, when the driving mode is not allowed as taught by Lind.
	The motivation for doing so would be to prevent activating a driving mode that would lead to an unsafe state (Lind, Par. [0046] lines 1-4).

Claim 3, 17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1), in view of Minster et al. (US 2017/0278312 A1), and further in view of Cullinane et al. (US 2014/0156134 A1).
Regarding claim 3, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster does not explicitly teach “wherein the one or more control computing devices are configured to prevent transitions from the manual driving mode to the second autonomous driving mode when the vehicle is in motion”.
	From the same field of endeavor, Cullinane teaches “wherein the one or more control computing devices are configured to prevent transitions from the manual driving mode to the second autonomous driving mode when the vehicle is in motion (Par. [0003] lines 2-7 teaches assessing the vehicle and vehicle systems status in response to a request for switching (direct transitioning) from a manual driving mode to an (second) autonomous driving mode and identifying conditions which must be satisfied to allow the switch, and Par. [0005] lines 27-28 teaches identified conditions which determine whether to allow or prevent the transition including determining whether or not the vehicle is travelling too fast (including if the vehicle is or is not in motion))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Cullinane to have the computing devices taught by the combination of Poeppel, James, and Minster prevent the vehicle from transitioning from the manual mode to the second autonomous driving mode when the vehicle is in motion as taught by Cullinane.
	The motivation for doing so would be to prevent transitioning when current conditions make autonomous driving unsafe (Cullinane, Par. [0005] lines 1-3).
Regarding claim 17, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster does not explicitly teach “wherein the one or more control computing devices are configured to allow transitions into the second autonomous driving mode only when a door of the vehicle is open”.
	From the same field of endeavor, Cullinane teaches “wherein the one or more control computing devices are configured to allow transitions into the second autonomous driving mode only when a door of the vehicle is open (Cullinane, Par. [0003] lines 2-7 teaches assessing vehicle and vehicle systems status in response to a request for switching (transitioning) to an autonomous driving mode (second autonomous driving mode) and identifying conditions which must be satisfied to allow the switch, and Par. [0005] line 37 teaches identified conditions which determine whether to allow or prevent the transition including determining whether the vehicle’s doors are open or closed)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Cullinane to configure the computing devices of the system taught by the combination of Poeppel, James, and Minster to allow a transition to a third driving mode depending on if a vehicle’s doors or open or closed as taught by Cullinane.
	The motivation for doing so would be to identify conditions that indicate it is unsafe to switch from manual to autonomous driving mode (Cullinane, Par. [0062] lines 11-14).
Regarding claim 28, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, and further teaches “wherein the vehicle further includes one or more sensors (Poeppel, Par. [0017] lines 10-11 teaches the vehicle computing system receiving sensor data from sensor(s) onboard the vehicle)”. However, the combination of Poeppel, James, and Minster does not explicitly teach “wherein the vehicle is configured to allow a transition from the first autonomous driving mode to the second autonomous driving mode after the one or more sensors are calibrated”.
	From the same field of endeavor, Cullinane teaches “wherein the vehicle is configured to allow a transition from the first autonomous driving mode to the second autonomous driving mode after the one or more sensors are calibrated (Par. [0002] lines 7-11 teaches an autonomous vehicle transitioning between a manual driving mode, and autonomous driving mode, and modes that lie somewhere in between (plurality of autonomous driving modes); Par. [0023] lines 4-11 teaches an autonomous vehicle includes a computer that responds to a request to switch driving modes (e.g. from a first autonomous mode to a second autonomous mode) by accessing protocol data and using it to assess status of the vehicle’s environment, the vehicle, and the driver, and then determines if the assessments have identified any preventative conditions that the system uses to prevent the vehicle from switching to the driving mode; and Par. [0068] 13-15 and Par. [0070] lines teaches the computer determines whether the various sensor are working properly, responsive, properly calibrated, etc. and determines whether the vehicle has met minimum maintenance standards (i.e. the sensors have been calibrated within a predetermined time period))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Cullinane to have the vehicle taught by the combination of Poeppel, James, and Minster require the sensors as having been calibrated within a certain maintenance standard in order to allow transition between the first and second autonomous drive states as taught by Cullinane.
	The motivation for doing so would be to prevent transitioning when current conditions make autonomous driving unsafe (Cullinane, Par. [0005] lines 1-3).

Claims 25, 35 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1), in view of Minster et al. (US 2017/0278312 A1), and further in view of Wood et al. (US 2018/0284807 A1).
Regarding claim 25, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1, however the combination of Poeppel, James, and Minster does not explicitly teach “wherein the one or more control computing devices are configured to prevent the vehicle from being serviced unless the vehicle is within a predetermined distance of a specific location”.
	From the same field of endeavor, Wood teaches “wherein the one or more control computing devices are configured to prevent the vehicle from being serviced unless the vehicle is within a predetermined distance of a specific location (Par. [0043] lines 1-2 and 17-18 teaches the vehicle navigates to a destination such as a service depot to receive maintenance and enters into a service mode upon arrival at the service depot (only enters service mode (where a vehicle can be serviced) within a certain distance of the service depot))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to include the teachings of Wood to have the system taught by the combination of Poeppel, James, and Minster prevent the vehicle from being serviced unless the vehicle is within a predetermined distance of a service depot as taught by Wood.
	The motivation for doing so would be to automatically service an autonomous vehicle with minimal and/or no interaction from a human driver (Wood, Par. [0019] lines 2-6).
	Additionally, from the same field of endeavor, Wood teaches a “third autonomous driving mode (Wood, Par. [0032] lines 18-21 teaches the vehicle operating in a service mode (third autonomous driving mode) to assist with the performance of vehicle maintenance)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to include the teachings of Wood to have the system taught by the combination of Poeppel, James, and Minster include a third autonomous driving mode during which maintenance is performed on the vehicle as taught by Wood.
	The motivation for doing so would be to automatically service an autonomous vehicle with minimal and/or no interaction from a human driver (Wood, Par. [0019] lines 2-6).
Regarding claim 35, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1, and further teaches “maintaining the vehicle in the third autonomous driving mode occurs when the vehicle parks in a particular one of the one or more parking spots (Minster, Par. [0029] lines 15-19 teaches a maintenance location includes a parking space or a designated maintenance parking space at which the autonomous vehicle parks for a sufficient amount to time to have maintenance performed therein by a maintenance entity)”. However, the combination of Poeppel, James, and Minster does not explicitly teach “wherein the one or more control computing devices are configured to access map information identifying at least one of one or more parking spots or one or more maintenance areas of a depot, and wherein the transition from maintaining the vehicle in the second autonomous driving mode to maintaining the vehicle in the third autonomous driving mode occurs when the vehicle parks in a particular one of the one or more parking spots or the one or more maintenance areas identified by the map information”.
	From the same field of endeavor, Wood teaches “wherein the one or more control computing devices are configured to access map information identifying at least one of one or more parking spots or one or more maintenance areas of a depot, and wherein the transition from maintaining the vehicle in the second autonomous driving mode to maintaining the vehicle in the third autonomous driving mode occurs when the vehicle parks in a particular one of the one or more parking spots or the one or more maintenance areas identified by the map information (Par. [0027] lines 15-18 teaches the autonomous vehicle obtains map data indicative of the layout of the service depot, the location of the maintenance stations, etc.; Par. [0074] lines 12-14 teaches the vehicle travels to the maintenance location in an autonomous navigation mode (second driving mode); and Par. [0071] lines 3-11 teaches the vehicle autonomously navigates within the service depot to receive maintenance from the appropriate maintenance stations while in a service mode (third driving mode) (i.e. the vehicle transitions from a second driving mode to a third driving mode when arriving at the specific maintenance location within the service depot))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Wood to have the control computing devices taught by the combination of Poeppel, James, and Minster access map data to identify specific maintenance locations within a service depot and transition the vehicle from a second autonomous mode to a third autonomous mode when the vehicle parks a the specific maintenance location as taught by Wood.
	The motivation for doing so would be to automatically service an autonomous vehicle with minimal and/or no interaction from a human driver (Wood, Par. [0019] lines 2-6).
Regarding claim 34, the combination of Poeppel, James, Minster, and Wood teaches all the limitations of claim 35 above, and further teaches “wherein the map information further identifies a plurality of different depot location having different characteristics selected from one or more of availability, intake bandwidth and services (Minster, Par. [0064] lines 1-10 teaches scheduling a maintenance session based on a maintenance request by identifying an appropriate maintenance entity for the maintenance session, a duration of the maintenance session, and the like; Par. [0070] lines 1-4 teahces scheduling maintenance sessions based on service availability data, service location data, and/or any other suitable data; and Par. [0073] lines 1-7 teaches service availability data includes data describing availability of a maintenance entity or a group of maintenance entities to perform maintenance, and also includes data describing time in which services are available, which services specifically are available at said times, and/or which entities are available to perform maintenance)”.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of James et al. (US 2016/0355192 A1), in view of Minster et al. (US 2017/0278312 A1), in view of Cullinane et al. (US 2014/0156134 A1), and further in view of Hauser et al. (US 2017/0053460 A1).
Regarding claim 30, the combination of Poeppel, James, and Minster teaches all the limitations of claim 1 above, however the combination of Poeppel, James, and Minster does not explicitly teach “where in the vehicle is configured to allow a transition into the first autonomous driving mode or the second autonomous driving mode after the one or more control computing devices confirm that software used to implement the transition has been cryptographically signed”.
	From the same field of endeavor, Cullinane teaches “where in the vehicle is configured to allow a transition into the first autonomous driving mode or the second autonomous driving mode after the one or more control computing devices confirm that software used to implement the transition has been” updated (Par. [0002] lines 7-11 teaches an autonomous vehicle transitioning between a manual driving mode, and autonomous driving mode, and modes that lie somewhere in between (plurality of autonomous driving modes); Par. [0023] lines 4-11 teaches an autonomous vehicle includes a computer that responds to a request to switch driving modes (e.g. from a first autonomous mode to a second autonomous mode) by accessing protocol data and using it to assess status of the vehicle’s environment, the vehicle, and the driver, and then determines if the assessments have identified any preventative conditions that the system uses to prevent the vehicle from switching to the driving mode; and Par. [0068] lines 7-8 teaches determining whether the computer has the most up to date software).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, and Minster to incorporate the teachings of Cullinane to have the vehicle taught by the combination of Poeppel, James, and Minster confirm that the software is the most up to date to allow a transition between autonomous driving modes as taught by Cullinane.
	The motivation for doing so would be to prevent transitioning when current conditions make autonomous driving unsafe (Cullinane, Par. [0005] lines 1-3).
	However, the combination of Poeppel, James, Minster, and Cullinane do not explicitly teach the software as “cryptographically signed”.
	From the same field of endeavor, Hauser teaches the software as “cryptographically signed (Par. [0180] lines 1-12 teaches a vehicle ledger stores portions of a vehicle information transaction ledger that is cryptographically signed and that includes various pertinent information about the vehicle’s history including repair and service information (i.e. vehicle software updates))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel, James, Minster, and Cullinane to incorporate the teachings of Hauser to have the software taught by the combination of Poeppel, James, Minster, and Cullinane be cryptographically signed as taught by Hauser.
	The motivation for doing so would be to ensure the veracity of the information and maintain an accessible ledger recording various information related to a vehicle (Hauser, Par. [0180] lines 3-5).

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of Minster et al. (US 2017/0278312 A1).
Regarding claim 31, Poeppel teaches “A system comprising: a vehicle configured to operate in a manual driving mode and a plurality of autonomous driving modes (Par. [0016] lines 9-15 teaches an autonomous vehicle configured to operate in a plurality of operating modes including a manual operating mode, a semi-autonomous operating mode, and a fully autonomous operating mode); and one or more control computing devices (Par. [0004] lines 4-5 teaches a computing system comprising one or more computing devices)”, however Poeppel does not explicitly teach the control computing devices configured to “determine when there is a need for servicing the vehicle, generate one or more service work orders for the vehicle when the need for servicing the vehicle is determined, automatically transition from maintaining the vehicle in a first one of the plurality of autonomous driving modes to maintaining the vehicle in a second one of the plurality of autonomous driving modes, wherein the vehicle is serviced in order to complete the one or more service work orders while the vehicle is maintained in the second one of the plurality of autonomous driving modes, and in response to all of the one or more service work orders having been completed, automatically transitioning from maintaining the vehicle in the second one of the plurality of autonomous driving modes to maintaining the vehicle is the first one of the plurality of autonomous driving modes”.
	From the same field of endeavor, Minster teaches control computing devices configured to “determine when there is a need for servicing the vehicle, generate one or more service work orders for the vehicle when the need for servicing the vehicle is determined (Par. [0035] lines 1-6 teaches detecting the need for maintenance for an autonomous vehicle, resulting in generation and transmission of a maintenance request (work order) to a maintaining entity capable of assisting in and/or performing autonomous vehicle maintenance), automatically transition from maintaining the vehicle in a first one of the plurality of autonomous driving modes to maintaining the vehicle in a second one of the plurality of autonomous driving modes, wherein the vehicle is serviced in order to complete the one or more service work orders while the vehicle is maintained in the second one of the plurality of autonomous driving modes, and in response to all of the one or more service work orders having been completed, automatically transitioning from maintaining the vehicle in the second one of the plurality of autonomous driving modes to maintaining the vehicle is the first one of the plurality of autonomous driving modes (Par. [0033] lines 1-3 teaches a primary function of the autonomous vehicle is to safely and efficiently move people or cargo from one point to another (i.e. maintain the vehicle in a first autonomous driving mode); Par. [0026] lines 18-22 teaches routing instructions for the autonomous vehicle include autonomous vehicle controls for controlling the operations and/or driving of the autonomous vehicle (currently understood in the art as corresponding to a “driving mode”), by generating routing goals based on the maintenance needs to a maintenance location (i.e. modifies the current vehicle controls and operations (first driving mode) to a different set of controls and operations (second driving mode)); Fig. 4 and 5, Par. [0035] lines 1-6 and Par. [0081] line 1 to Par. [0082] line 6 teaches when a need for maintenance for an autonomous vehicle is detected, a maintenance request (i.e. service work order) is generated and transmitted to a maintaining entity and the autonomous vehicle modifies its routing instructions (which would include modifying the vehicle operating and driving controls, i.e. the mode in which the vehicle operates, from one (first) driving mode to another (second) driving mode) and generates new routing goals based on the maintenance needs, Par. [0083] lines 1-4 and [0086] lines 1-4 teaches completing maintenance including all maintenance as requested or desired, and verifying that maintenance has been completed (i.e. maintains vehicle in service (second) mode until all maintenance is complete); and Fig. 4 and 5 show when the maintenance is finished, the autonomous vehicle returns to the previous routing instructions it followed before maintenance was performed once the maintenance is completed (i.e. the autonomous vehicle automatically changes from the operating and driving controls used when a maintenance need was determined (second mode) to the operating and driving controls used previously (first mode) once maintenance is completed))”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Poeppel to incorporate the teachings of Minster to have the computing control devices taught by Poeppel determine when service is needed for a vehicle, generate work orders for the vehicle when the need for service is determined, automatically transition from a first driving mode to a second driving mode where the vehicle is serviced to complete the generated work orders, and, in response to all the work orders being completed, automatically transitioning from the second driving mode back to the first driving mode as taught by Minster.
	The motivation for doing so would be to enable maintenance on an autonomous vehicle to be automatically performed (Minster, Par. [0015] lines 1-3) and to automatically enable the vehicle to be in a mode to receive service.
Regarding claim 33, the combination of Poeppel and Minster teaches all the limitations of claim 31 above, and further teaches “wherein the vehicle includes one or more actuators and one or more user input devices (Poeppel, Par. [0017] lines 5-9 teaches an autonomous vehicle including various vehicle systems (which can include a propulsion system, a brake system, and a steering system) and an onboard vehicle computing system for operating the vehicle (i.e. accelerating, decelerating, and steering, which necessarily require actuators); and Par. [0018] lines 1-10 teaches vehicle input devices that adjust (control) the operation of the vehicle based on user input (send second commands) including a steering mechanism, a braking mechanism, and an acceleration mechanism), the one or more control computing devices are further configured to send first commands to the one or more actuators of the vehicle in order to control deceleration, acceleration, and steering of the vehicle (Poeppel, Par. [0017] lines 5-9 teaches an autonomous vehicle including various vehicle systems (which can include a propulsion system, a brake system, and a steering system) and an onboard vehicle computing system for operating (sending first commands) the vehicle (i.e. accelerating, decelerating, and steering), and the one or more user input devices are configured to be operable by a driver to send second commands to control the one or more actuators in order to control the deceleration, acceleration, and steering of the vehicle (Poeppel, Par. [0018] lines 1-10 teaches vehicle input devices that adjust (control) the operation of the vehicle based on user input (send second commands) including a steering mechanism, a braking mechanism, and an acceleration mechanism)”.

Claim 37 and 36 is rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (US 2018/0370543 A1) in view of Minster et al. (US 2017/0278312 A1) and further in view of Wood et al. (US 2018/0284807 A1).
Regarding claim 37, the combination of Poeppel and Minster teaches all the limitations of claim 1, and further teaches “maintaining the vehicle in the third autonomous driving mode occurs when the vehicle parks in a particular one of the one or more parking spots (Minster, Par. [0029] lines 15-19 teaches a maintenance location includes a parking space or a designated maintenance parking space at which the autonomous vehicle parks for a sufficient amount to time to have maintenance performed therein by a maintenance entity)”. However, the combination of Poeppel and Minster does not explicitly teach “wherein the one or more control computing devices are configured to access map information identifying at least one of one or more parking spots or one or more maintenance areas of a depot, and wherein the transition from maintaining the vehicle in the first autonomous driving mode to maintaining the vehicle in the second autonomous driving mode occurs when the vehicle parks in a particular one of the one or more parking spots or the one or more maintenance areas identified by the map information”.
	From the same field of endeavor, Wood teaches “wherein the one or more control computing devices are configured to access map information identifying at least one of one or more parking spots or one or more maintenance areas of a depot, and wherein the transition from maintaining the vehicle in the first autonomous driving mode to maintaining the vehicle in the second autonomous driving mode occurs when the vehicle parks in a particular one of the one or more parking spots or the one or more maintenance areas identified by the map information (Par. [0027] lines 15-18 teaches the autonomous vehicle obtains map data indicative of the layout of the service depot, the location of the maintenance stations, etc.; Par. [0074] lines 12-14 teaches the vehicle travels to the maintenance location in an autonomous navigation mode (second driving mode); and Par. [0071] lines 3-11 teaches the vehicle autonomously navigates within the service depot to receive maintenance from the appropriate maintenance stations while in a service mode (third driving mode) (i.e. the vehicle transitions from a second driving mode to a third driving mode when arriving at the specific maintenance location within the service depot))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poeppel and Minster to incorporate the teachings of Wood to have the control computing devices taught by the combination of Poeppel and Minster access map data to identify specific maintenance locations within a service depot and transition the vehicle from a second autonomous mode to a third autonomous mode when the vehicle parks a the specific maintenance location as taught by Wood.
	The motivation for doing so would be to automatically service an autonomous vehicle with minimal and/or no interaction from a human driver (Wood, Par. [0019] lines 2-6).
Regarding claim 36, the combination of Poeppel and Minster teaches all the limitations of claim 37 above, and further teaches “wherein the map information further identifies a plurality of different depot location having different characteristics selected from one or more of availability, intake bandwidth and services (Minster, Par. [0064] lines 1-10 teaches scheduling a maintenance session based on a maintenance request by identifying an appropriate maintenance entity for the maintenance session, a duration of the maintenance session, and the like; Par. [0070] lines 1-4 teahces scheduling maintenance sessions based on service availability data, service location data, and/or any other suitable data; and Par. [0073] lines 1-7 teaches service availability data includes data describing availability of a maintenance entity or a group of maintenance entities to perform maintenance, and also includes data describing time in which services are available, which services specifically are available at said times, and/or which entities are available to perform maintenance)”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665